Title: To George Washington from Philemon Dickinson, 2 May 1781
From: Dickinson, Philemon
To: Washington, George


                        
                            Dear sir,
                            Philadelphia 2d May 1781
                        
                        Doctor Jones, a Relation, & very particular Friend of mine, who has the honor of being known to you,
                            & whose Principles in the present controversy, have been uniformly in favor of the Liberties of America—has a
                            Brother Mr Evan Jones, who made a very considerable Settlement at Pensacola, before the commencement of this Dispute—the
                            whole of which, he has lately sacrificed to the American cause.
                        He is a Gentleman, & a man of honor, & has given the most convincing proofs, of his
                            inviolable attachment to our cause, by his late sacrifice.
                        He wishes, to have his Principles, & Connections made known, to Lieutenant General Don Bernardo de
                            Galvez, the Spanish Governor & Commander in Chief, by your Excellency, who Mr Evan Jones say’s, would think himself
                            honor’d, by the receipt of a letter from you.
                        My personal & intimate acquaintance with Mr E. Jones, whom I esteem as a Relation & Friend,
                            much apologize to you, for this Liberty.
                        If you are of Opinion, there is no impress in a compliance with this request, I shall esteem it a favor
                            conferr’d on a Person, who has the honor to subscribe himself, with the greatest respect, Dear sir, Your most Obt Servt
                        
                            Philemon Dickinson
                        
                    